SANBORN, Circuit Judge.
This was an action by A. F. Miles, administrator of the estate of James W. Brown, deceased, the defendant in error, to recover damages from the St. Louis & San Francisco Railway Company and its receivers, the plaintiffs in error, for injuries to the deceased, which he alleged were: caused by the negligence of the company. The facts out of which the case arose, and the theory of the law upon which it was tried, were the same as in No. 581,—Railway Co. v. Bennett (just decided by this court) 69 Fed. 525. The judgment below must be reversed, and the cause remanded, with directions to grant a new trial, for the reasons stated in the opinion in that case.